Title: To George Washington from Major General Philemon Dickinson, 27 May 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dear Sir
                        Trenton [N.J.] 27th May 1778
                    
                    Two deserters from Philadelphia, whch they left yesterday morning, bring the following Intelligence; that all the Cannon, except twelve brass field pieces, were actually embarked, with their baggage, The wood-cutter had left this State, that the party which cover’d them, consistg of four Regiments, under the Command of Genl Lesly, were striking their Tents, & puting them, on board the Shiping, at the time they left the city—no Horse embarked, & in excellent order—not more, than one hundred & fifty Transports in the harbour, the prevailing Opinion in Town, for several days past, has been; that they intend to march thro’ Jersey, a part of them to come up the river by Water, the remainder by Land, the Light Infantry to march thro’ this Town, which they are to destroy—they talk of burning the City—expect to move, this week—the Inhabitants, distressed beyond description—great numbers going off with the Enemy—have not reced a shilling of pay for several months, numbers will desert when Opportunity offers—those deserters are sober intelligent fellows, one of them brought off a very fine English Horse, with light horse accoutrements, the other a mare, they were closely pursued three miles, one of their party, a Sergeant of Lt Horse was taken.
                    I have just recieved an account from Amboy, that a great Number of flat-bottomed Boats, have been brought into Princes Bay, within a few Days past I have order’d a party of horse there, to bring me Information of any future movements.
                    The party of Horse I sent down on the lines yesterday morng returned last Eveng, they met near twenty women, who had just left the City, they all agree in opinion, about the evacuation of the City.  Mrs Worrell left it on Sunday last, she say’s, tis beyond a doubt, their movement will very soon take place; but that the reports are so various, she is at a loss to form any Opinion—she say’s, there are not Transports sufficient, to carry all the Troops. Genl Howe sailed on Sunday morning last. I have the honor to be, Your Excellency’s Most Obt Servt
                    
                        Philemon Dickinson
                    
                